Case 3:20-cr-00131-FDW-DCK Document 71 Filed 07/17/20 Page 1 of 2
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853. The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so.


R. ANDREW MURRAY
UNITED STATES ATTORNEY


                                                               l
STEVEN R. KAUFMAN
Assistant United States Attorney
                                                    'R�IiAtbRt�
                                                     Defendant
                                                                 ��E��

                                                     Attorney for Defendant




                                     THE HONORABLE DAVID S. CAYER
                                     UNITED STATES MAGISTRATE JUDGE




     Case 3:20-cr-00131-FDW-DCK Document 71 Filed 07/17/20 Page 2 of 2
